IN THE
                         TENTH COURT OF APPEALS



                               No. 10-18-00365-CV

                           IN RE ANNE M. WHEARY


                               Original Proceeding



                          MEMORANDUM OPINION


      Relators’ petition for writ of mandamus is denied.




                                              AL SCOGGINS
                                              Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed January 2, 2019
[OT06]